Case: 12-10066     Document: 00512011377         Page: 1     Date Filed: 10/05/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 5, 2012
                                     No. 12-10066
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ROBERT RICH,

                                                  Petitioner-Appellant

v.

WARDEN R. TAMEZ, FCI Fort Worth,

                                                  Respondent -Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:11-CV-206


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Robert Rich, federal prisoner # 19351-077, appeals the district court’s
dismissal of his 28 U.S.C. § 2241 petition as an abuse of the writ. Our review is
for an abuse of discretion. See James v. Cain, 56 F.3d 662, 665 (5th Cir. 1995).
        A § 2241 petition is considered to be abusive if it raises “the same legal
issue” addressed and resolved in a prior filing. United States v. Tubwell, 37 F.3d
175, 177-78 (5th Cir. 1994); see also Williams v. Tamez, 466 F. App’x 326, 327
(5th Cir. 2012) (finding that district court did not abuse its discretion in

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-10066      Document: 00512011377   Page: 2   Date Filed: 10/05/2012

                                   No. 12-10066

dismissing a § 2241 petition as an abuse of the writ where the petition raised the
same legal issue as a prior petition). Despite Rich’s purported modifications to
his second § 2241 petition which would allow him to bring a Richardson claim
under the savings clause, the legal issue remains the same. Moreover, Rich’s
arguments that his second petition was not successive, that the district court
should not have dismissed his petition sua sponte, and that the district court’s
sanction warning was unfair, all are without merit.
      The appeal is without arguable merit and therefore frivolous. See Howard
v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). The Government’s motion to
dismiss the appeal as frivolous is GRANTED. The Government’s alternative
motion for summary affirmance or an extension of time to file a brief is
DENIED.         Rich is warned that future frivolous filings will result in the
imposition of sanctions, including monetary sanctions and restrictions on his
ability to file pleadings in this court or any court subject to this court’s
jurisdiction.




                                         2